THE THIRTEENTH COURT OF APPEALS

                                    13-21-00250-CR


                               MONTE RODNEY SCALES JR.
                                         v.
                                 THE STATE OF TEXAS


                                  On Appeal from the
                   36th District Court of San Patricio County, Texas
                         Trial Court Cause No. S-17-3011CR


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and rendered. The

Court orders the judgment of the trial court REVERSED and RENDERS judgment in

accordance with its opinion.

      We further order this decision certified below for observance.

November 10, 2022